      Case 1:18-cv-00076-BSM Document 65 Filed 01/15/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                         BATESVILLE DIVISION

ERIC CARTER                                                                PLAINTIFF
ADC # 129514

v.                      CASE NO. 1:18-CV-00076-BSM

JAMES HUDDLESTON, et al.                                                DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 15th day of January, 2021.



                                                 UNITED STATES DISTRICT JUDGE
